Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The response after non-final filed March 5, 2021 is acknowledged.  Claims 1-24 were canceled, claim 25 was amended and claim 36 was newly added.  Claims 25-36 are pending in the instant application.  
Claims 25-36 are allowed.  

Election/Restrictions
Claims 25-28 and 34-36 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 32-33, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In addition, claims 29-31 drawn to a non-elected invention are also hereby rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 7, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The species election requirement as set forth in the Office action mailed on December 7, 2020, is hereby withdrawn.  


Examiner’s Comments

The rejection of Claims 25-28 and 34-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No 10428125 (referred to as US Patent No. ‘125) is withdrawn in view of the filing and approval of a terminal disclaimer on March 5, 2021. 

The rejection of claims 25-28 and 34-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No 10696721 (referred to as US Patent No. ‘721) in view of Kimura (Clin Cancer Res. 2012 Feb 1; 18(3): 839–849) is withdrawn in view of the filing and approval of a terminal disclaimer on March 5, 2021. 

The rejection of claims 25-28 and 34-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/915387(reference application) given that the co-pending application has been abandoned.

Terminal Disclaimer

The terminal disclaimer filed on March 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10696721 and 10428125 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 25-36 are allowed as filed in the amendment on March 5, 2021.

Reasons for Allowance
The closest prior art made of record is Eldridge (WO 2014057284 A3, cited in Applicant’s IDS) and Stemmer (WO 2007038619 A2, cited in Applicant’s IDS).
CNNNATPSLKVCRRDSDCPGACICRGNGYCGSGSD.  Eldridge discloses wherein the peptide is conjugated to a therapeutic agent (see claim 5).
Eldridge discloses wherein the peptide is conjugated with a label (see page 14, second paragraph).  The cysteine knot backbone peptide does not meet the limitations of any one of SEQ ID Nos:102-112, 216-219, 221-223, 361-362, 365, 369-384, 405-413, 415, 417, 419-426, 428, 430-432, 436-446, 538-548, 555-566 and 568.  Stemmer discloses cysteine containing scaffolds comprising at least four disulfide bonds (see claim 27).  Stemmer discloses a library based off the sequence of EETI-II (see paragraph 0407).  The peptides of instant claim 25 are variants of EETI-II that bind to VEGF.  However, neither Eldridge nor Stemmer (or any other prior art) teach, suggest or provide motivation to make the peptides of the instant claims.

Conclusion
Claims 25-36 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        


/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654